DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: matrix phase species selected from ethylene homopolymer and syndiotactic polypropylene. The species are independent or distinct because they are different polymers have different compositions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the search for the matrix species are not coextensive.
During a telephone conversation with Attorney Joseph Wrkich on April 8, 2021 a provisional election was made without traverse to prosecute the invention wherein the matrix phase is syndiotactic polypropylene, claims 1-32.  Affirmation of this election must be made by applicant in replying to this Office action.  The ethylene homopolymer matrix phase of Claim 25 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The search results show that the elected species is novel and the search is now extended to the nonelected ethylene homopolymer species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Defining the matrix phase as polyethylene homopolymer and syndiotactic polypropylene appears to be erroneous since the matrix phases prepared in the working examples disclosed in Table 5a in the Specification are isotactic polypropylenes for providing a crystalline and hard matrix. However, ethylene polymer and syndiotactic propylene are non-crystalline for providing improved impact strength. It is noted that the preparations of the matrix phases made of polyethylene homopolymer and syndiotactic polypropylene respectively with the claimed properties are not expressly disclosed in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
(i)  Lines 4-5, the limitation of the matrix phase comprising “at least 90 mol% monomer and from 0 to 10 mol% comonomer” is erroneous since the matrix is made of polymer not monomer and comonomer.
 (ii) Lines 9-10, when 0% of comonomer is in the matrix phase (which is in majority of the Examples disclosed in the Specification), the matrix phase made of only homopolymer does not have “random statistical distribution of monomer units” and “composition distribution breadth index”, and, therefore, such limitations do not have a proper antecedence. 
(iii)  Line 12, it is not clear what the limitation of “the polymer” refers to the matrix phase polymer or the heterophasic polymer.  
In claim 10:
(i) Line 12, the term “may be” should be replaced with “is” to avoid uncertainty.
In claim 11:
(i) Line 7, the term “may be” should be replaced with “is” to avoid uncertainty.

In claim 13:
(i) Lines 17-18, the limitation of “may or may not” is not limiting and should be deleted.
In claim 21:
(i) Line 3-4, the “monomer” and “comonomer” limitations do not make sense since the matrix phase is a polymer made of monomer unit and comonomer unit not monomer and comonomer.
(ii) Line 11, it is not clear what the limitation of “the polymer” refers to, the matrix phase polymer or the heterophasic polymer.  
(iii) Line 12, the “monomer” and “comonomer” limitations does not make sense since the fill phase is a polymer made of monomer unit and optional comonomer units not monomer and comonomer.
In claims 22-26 respectively:
(i) It is not clear what the limitation of “the polymer” refers to the matrix phase polymer or the heterophasic polymer.  
In claim 22:
(i) Line 2, the limitation of “part of a reactor effluent withdrawn from a reactor” does not have a logical flow here and lacks antecedence.
In claim 23:
(i) The “monomer” and “comonomer” limitations do not make sense since the polymer does not contain any monomer or comonomer but monomer unit or comonomer unit.

In claim 24:
(i) According to Examples ipp8 to ipp9 and ICP11 to ICP 14 disclosed in Table 5a, the copolymer and bimodal composition limitations are for the matrix phase rather than the heterophasic polymer.  Note, the heterophasic polymer of the instant claims is always a bimodal composition.  Clarification is requested.
In claim 26:
(i) The abbreviation “EPDM” lacks definition.
In claim 27:
(i)  Lines 3-4, the limitation of the matrix phase comprising “at least 90 mol% monomer and from 1 to 10 mol%” is erroneous since the matrix is made of polymer not monomer and comonomer.
(ii) Line 8, the limitation of “a random statistical distribution of monomer units” should be replaced with “a random statistical distribution of comonomer units” to make sense.
(iii)  Line 11, it is not clear what the limitation of “the polymer” refers to, the matrix phase polymer or the heterophasic polymer.  
In claim 32:
(i)  Line 2 from the end of the claim, the term “may be” should be replaced with “is”.
In claim 33:
(i)  Line 2 from the end of the claim, the term “may be” should be replaced with “is”.
In claim 34:
(i)  Line 2 from the end of the claim, the term “may” should be replaced with “optionally”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 and 26-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ciaccia (US 2009/0259007) in view of Luo et al. (US 2016/0355657).
		Prior art for preparation of heterophasic copolymers of propylene composition are well stablished. For example, Ciaccia disclosed a heterophasic propylene polymer prepared by a two-step process comprising a first step of preparation of propylene homopolymer in the presence of a supported metallocene catalyst and a second step of copolymerization by contacting propylene and ethylene with the polypropylene particles prepared from the first step to provide a heterophasic copolymers of propylene 
			
    PNG
    media_image1.png
    453
    187
    media_image1.png
    Greyscale
(C-1)   		
    PNG
    media_image2.png
    403
    192
    media_image2.png
    Greyscale
(C-2)
It is noted that Ciaccia does not expressly discloses the characteristics of Matrix phase such as porosity, median pore diameter, randomness of monomer distribution, composition breadth index, etc., however, Ciaccia’s heterophasic propylene polymer preparation process is substantially similar to that disclosed in Applicant’s Specification except silica support. Therefore, one would have expected Ciaccia’s heterophasic polymer to inherently having those properties, especially considering the fact that randomness of monomer distribution, composition breadth index are controlled by the metallocene catalyst.  
		Luo, not a prior art, is referred here for its disclosure of inherent properties for Ciaccia’s heterophasic polymer.  Luo’s Figs. 4-6 show that the pore diameters of the matrix prepared in the presence of different catalyst support all have median pore 
		Note, the silica used in Luo’s comparative example is Davison 948 with pore diameter of 242 Å which is substantially similar to 228 Å of INEOS used in Ciaccia.   The properties of INEOS silica support is disclosed in Tables 2-3 in Apecetche et al. (US 2006/0281880).
	Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald, 205 USPQ 594.  In re Fessmann, 180 USPQ 324.   Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765